DETAILED ACTION
This Office Action is in response to the application 17/364,658 filed on 6/30/2021.
Claims 1-20 have been examined and are pending.  Claims 1, 13, and 19 are independent claims.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is made Non-FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/12/2021 with published patent application numbers is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
The information disclosure statement filed 7/12/2021 listing filed U.S. patent application numbers only fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1, 5, 10, 11, 13, and 19 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Xu (CN110737905), published 1/31/2020, in view of Yao (CN108717861), published 10/30/2018.
Regarding claim 1, Xu discloses a data processing method, comprising: obtaining data use authorization information sent by a data requester; verifying the data use authorization information; in response to successfully verifying the data use authorization information, sending data  authorized to be accessed by the data use authorization information to the data requester, (Xu, CN110737905, abstract, “The invention discloses a data authorization  method, a data authorization  device and a computer storage medium. The method comprises the steps that a data owner receives a data use authorization  request from a data user, wherein the data use authorization  request comprises abstract information corresponding to data; the data owner performs signature authorization (i.e., verifying the data use authorization information) in response to the data use authorization  request to obtain a data use authorization  certificate; all the data sends a data use authorization  certificate to the data user, so that the data user can initiate a data execution request to the data executor by using the data use authorization  certificate; the data owner receives a data access request from the data executor; and the data owner responds to the data access request and sends the data or the access way of the data to the data executor, so that the data executor obtains the data. By means of the mode, the data privacy of all parties of the data can be guaranteed, and the safety of the data is improved.”),
wherein the data authorized to be accessed is obtained from a trusted institution and is stored in trusted hardware (Xu, page 7, paragraph 0034, “The data owner can be the owner of the data or the owner of the data, for example, it can be an individual or organization that owns the data, and has any right to use the data.  Data users can be individuals or organizations who need to perform value calculation and mining analysis on big data to achieve certain business purposes.  The data can be numbers, text, images, audio, video, etc., for example, the data can be private data of users, or business secret data of enterprises.  The data use authorization request carries summary information corresponding to the data. When the data owner, data executor, and data user make a request, the summary information can be used to determine whether the requested data has been modified.”; abstract, computer --- private data of users and business secret data at least suggests a trusted institution and trusted hardware).
Xu does not explicitly disclose storing, on a blockchain associated with a blockchain network, a data sending record for the data.
However, in an analogous art, Yao discloses storing, on a blockchain associated with a blockchain network, a data sending record for the data (Yao, second page, lines 35-37, “all intelligent contract history call records are stored in the block chain”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Yao  with the system/ non-transitory computer readable medium/ method of Xu to include storing, on a blockchain associated with a blockchain network, a data sending record for the data.
One would have been motivated to provide users with the benefits of securely storing data (Yao: second page, lines 7-12).

Regarding claim 5, Xu and Yao disclose the method according to claim 1.  Xu discloses comprising: obtaining, prior to obtaining data use authorization information, user service data sent by the trusted institution in response to a data request received from a data owner; and storing the user service data in the trusted hardware (Xu, paragraph 0063, “Step S301: The data owner encrypts the data using the encryption key to obtain encrypted data.” --- prior to obtaining data use authorization information, obtaining a user authorization instruction for target data; paragraph 0069, “step S306: The data user sends a data use authorization request to the data owner, and the data use authorization request carries summary information corresponding to the data.”).
Regarding claim 10, Xu and Yao disclose the method according to claim 1.  Xu discloses wherein sending data authorized to be accessed by the data use authorization information to the data requester comprises: sending data authorized to be accessed by the data use authorization information to the data requester through the blockchain network (Xu, paragraph 0033, “the data user can obtain the data of the data owner on the blockchain or other websites that can store data”).
Regarding claim 11, Xu and Yao disclose the method according to claim 10.  Xu discloses wherein sending data authorized to be accessed by the data use authorization information to the data requester through the blockchain network comprises: sending, to the data requester, a data signature of the trusted institution for the data (Xu, CN110737905, abstract, “The invention discloses a data authorization  method, a data authorization  device and a computer storage medium. The method comprises the steps that a data owner receives a data use authorization  request from a data user, wherein the data use authorization  request comprises abstract information corresponding to data; the data owner performs signature authorization (i.e., verifying the data use authorization information) in response to the data use authorization  request to obtain a data use authorization  certificate; all the data sends a data use authorization  certificate to the data user, so that the data user can initiate a data execution request to the data executor by using the data use authorization  certificate; the data owner receives a data access request from the data executor; and the data owner responds to the data access request and sends the data or the access way of the data to the data executor, so that the data executor obtains the data. By means of the mode, the data privacy of all parties of the data can be guaranteed, and the safety of the data is improved.” --- sending, to the data requester, a data signature of the trusted institution for the data encompasses ; the data owner performs signature authorization (i.e., verifying the data use authorization information) in response to the data use authorization  request to obtain a data use authorization  certificate; and the data owner responds to the data access request and sends the data or the access way of the data to the data executor, so that the data executor obtains the data. By means of the mode, the data privacy of all parties of the data can be guaranteed, and the safety of the data is improved).
Regarding claim 13, Xu disclose a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: obtaining data use authorization information sent by a data requester; verifying the data use authorization information; in response to successfully verifying the data use authorization information, sending data authorized to be accessed by the data use authorization information to the data requester (Xu, CN110737905, abstract, “The invention discloses a data authorization  method, a data authorization  device and a computer storage medium. The method comprises the steps that a data owner receives a data use authorization  request from a data user, wherein the data use authorization  request comprises abstract information corresponding to data; the data owner performs signature authorization (i.e., verifying the data use authorization information) in response to the data use authorization  request to obtain a data use authorization  certificate; all the data sends a data use authorization  certificate to the data user, so that the data user can initiate a data execution request to the data executor by using the data use authorization  certificate; the data owner receives a data access request from the data executor; and the data owner responds to the data access request and sends the data or the access way of the data to the data executor, so that the data executor obtains the data. By means of the mode, the data privacy of all parties of the data can be guaranteed, and the safety of the data is improved.”),
wherein the data authorized to be accessed is obtained from a trusted institution and is stored in trusted hardware (Xu, page 7, paragraph 0034, “The data owner can be the owner of the data or the owner of the data, for example, it can be an individual or organization that owns the data, and has any right to use the data.  Data users can be individuals or organizations who need to perform value calculation and mining analysis on big data to achieve certain business purposes.  The data can be numbers, text, images, audio, video, etc., for example, the data can be private data of users, or business secret data of enterprises.  The data use authorization request carries summary information corresponding to the data. When the data owner, data executor, and data user make a request, the summary information can be used to determine whether the requested data has been modified.”; abstract, computer --- private data of users and business secret data at least suggests a trusted institution and trusted hardware).
Xu does not explicitly disclose storing, on a blockchain associated with a blockchain network, a data sending record for the data.
However, in an analogous art, Yao discloses storing, on a blockchain associated with a blockchain network, a data sending record for the data (Yao, second page, lines 35-37, “all intelligent contract history call records are stored in the block chain” ).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Yao  with the system/ non-transitory computer readable medium/ method of Xu to include storing, on a blockchain associated with a blockchain network, a data sending record for the data.
One would have been motivated to provide users with the benefits of securely storing data (Yao: second page, lines 7-12).
Regarding claim 19, Xu discloses a computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising: obtaining data use authorization information sent by a data requester; verifying the data use authorization information; in response to successfully verifying the data use authorization information, sending data authorized to be accessed by the data use authorization information to the data requester (Xu, CN110737905, abstract, “The invention discloses a data authorization  method, a data authorization  device and a computer storage medium. The method comprises the steps that a data owner receives a data use authorization  request from a data user, wherein the data use authorization  request comprises abstract information corresponding to data; the data owner performs signature authorization (i.e., verifying the data use authorization information) in response to the data use authorization  request to obtain a data use authorization  certificate; all the data sends a data use authorization  certificate to the data user, so that the data user can initiate a data execution request to the data executor by using the data use authorization  certificate; the data owner receives a data access request from the data executor; and the data owner responds to the data access request and sends the data or the access way of the data to the data executor, so that the data executor obtains the data. By means of the mode, the data privacy of all parties of the data can be guaranteed, and the safety of the data is improved.”),
wherein the data authorized to be accessed is obtained from a trusted institution and is stored in trusted hardware (Xu, page 7, paragraph 0034, “The data owner can be the owner of the data or the owner of the data, for example, it can be an individual or organization that owns the data, and has any right to use the data.  Data users can be individuals or organizations who need to perform value calculation and mining analysis on big data to achieve certain business purposes.  The data can be numbers, text, images, audio, video, etc., for example, the data can be private data of users, or business secret data of enterprises.  The data use authorization request carries summary information corresponding to the data. When the data owner, data executor, and data user make a request, the summary information can be used to determine whether the requested data has been modified.”; abstract, computer --- private data of users and business secret data at least suggests a trusted institution and trusted hardware).
Xu does not explicitly disclose storing, on a blockchain associated with a blockchain network, a data sending record for the data.
However, in an analogous art, Yao discloses storing, on a blockchain associated with a blockchain network, a data sending record for the data (Yao, second page, lines 35-37, “all intelligent contract history call records are stored in the block chain” ).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Yao  with the system/ non-transitory computer readable medium/ method of Xu to include storing, on a blockchain associated with a blockchain network, a data sending record for the data.
One would have been motivated to provide users with the benefits of securely storing data (Yao: second page, lines 7-12).
Claims 2-4, 14-16, and 20 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Xu (CN110737905), published 1/31/2020, in view of Yao (CN108717861), published 10/30/2018, and further in view of Ishii (JP2011216941), published 10/27/2011.
Regarding claim 2, Xu and Yao disclose the method according to claim 1.  Xu discloses obtaining, prior to obtaining data use authorization information, a use authorization instruction of a data owner for target data, wherein the use authorization (Xu, paragraph 0063, “Step S301: The data owner encrypts the data using the encryption key to obtain encrypted data.” --- prior to obtaining data use authorization information, obtaining in a user authorization instruction for target data; paragraph 0069, “step S306: The data user sends a data use authorization request to the data owner, and the data use authorization request carries summary information corresponding to the data.”).
Xu and Yao do not explicitly disclose generating target data use authorization information in response to the use authorization instruction.
However, in an analogous art, Ishii discloses generating target data use authorization information in response to the use authorization instruction (Ishii, abstract, “a data specification information generating and issuing means 33 for distributing to the receiving side equipment 20 data specification information for specifying which data the data use permission information is for; and a data use permission information confirming means 26 provided in the receiving side equipment 20 to receive the distributed data use permission information and data specification information to compare them, making the data usable only when use permission exists.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Ishii  with the system/ non-transitory computer readable medium/ method of Xu and Yao to include generating target data use authorization information in response to the use authorization instruction.
(Ishii: first page, problem to be solved).
Regarding claim 3, Xu, Yao, and Ishii disclose the method according to claim 2.  Ishii discloses wherein verifying the data use authorization information comprises: comparing the data use authorization information with the target data use authorization information; and determining that the data use authorization information and the target data use authorization information are consistent (Ishii, abstract, “PROBLEM TO BE SOLVED: To maintain upper compatibility with a limited reception system operated by a monthly contract system by forming a monthly contrast of the same program and a prepaid contract service with an almost same system.  SOLUTION: A data distribution and reception system includes: a data use acceptance/rejection setting means 22 and a data use requesting means 25 provided in receiving side equipment 20 to request a use acceptance/rejection determination of received data; a data use acceptance/rejection determining means 31 provided in data use control equipment 30 to perform data use acceptance/rejection determination on the basis of the request; a data use permission information generating means 32 for returning the determination result to the receiving side equipment 20; a data specification information generating and issuing means 33 for distributing to the receiving side equipment 20 data specification information for specifying which data the data use permission information is for; and a data use permission information confirming means 26 provided in the receiving side equipment 20 to receive the distributed data use permission information and data specification information to compare them, making the data usable only when use permission exists.”).  The motivation is the same as that of the claim from which this claim depends.
Regarding claim 4, Xu, Yao, and Ishii disclose the method according to claim 3. Xu discloses a trusted institution and trusted hardware  (Xu, page 7, paragraph 0034, “The data can be numbers, text, images, audio, video, etc., for example, the data can be private data of users, or business secret data of enterprises.  The data use authorization request carries summary information corresponding to the data. When the data owner, data executor, and data user make a request, the summary information can be used to determine whether the requested data has been modified.”; abstract, computer --- private data of users and business secret data at least suggests a trusted institution and trusted hardware).  Ishii discloses wherein generating target data use authorization information comprises: generating, in response to the use authorization instruction, the target data use authorization information by using the trusted hardware, wherein comparing the data use authorization information with the target data use authorization information comprises: comparing the data use authorization information with the target data use authorization information by using the trusted hardware (Ishii, abstract, “PROBLEM TO BE SOLVED: To maintain upper compatibility with a limited reception system operated by a monthly contract system by forming a monthly contrast of the same program and a prepaid contract service with an almost same system.  SOLUTION: A data distribution and reception system includes: a data use acceptance/rejection setting means 22 and a data use requesting means 25 provided in receiving side equipment 20 to request a use acceptance/rejection determination of received data; a data use acceptance/rejection determining means 31 provided in data use control equipment 30 to perform data use acceptance/rejection determination on the basis of the request; a data use permission information generating means 32 for returning the determination result to the receiving side equipment 20; a data specification information generating and issuing means 33 for distributing to the receiving side equipment 20 data specification information for specifying which data the data use permission information is for; and a data use permission information confirming means 26 provided in the receiving side equipment 20 to receive the distributed data use permission information and data specification information to compare them, making the data usable only when use permission exists.”).  The motivation is the same as that of the claim from which this claim depends.
Regarding claim 14, Xu and Yao disclose the non-transitory, computer-readable medium according to claim 13.  Xu discloses including operations comprising obtaining, prior to obtaining data use authorization information, a use authorization instruction of a data owner for target data, wherein the use authorization instruction indicates that a data requester is allowed to obtain the target data stored in the trusted hardware (Xu, paragraph 0063, “Step S301: The data owner encrypts the data using the encryption key to obtain encrypted data.” --- prior to obtaining data use authorization information, obtaining a user authorization instruction for target data; paragraph 0069, “step S306: The data user sends a data use authorization request to the data owner, and the data use authorization request carries summary information corresponding to the data.”).
Xu does not explicitly disclose generating target data use authorization information in response to the use authorization instruction.
(Ishii, abstract, “a data specification information generating and issuing means 33 for distributing to the receiving side equipment 20 data specification information for specifying which data the data use permission information is for; and a data use permission information confirming means 26 provided in the receiving side equipment 20 to receive the distributed data use permission information and data specification information to compare them, making the data usable only when use permission exists.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Ishii  with the system/ non-transitory computer readable medium/ method of Xu and Yao to include generating target data use authorization information in response to the use authorization instruction.
One would have been motivated to provide users with the benefits of maintaining upper compatibility with a limited reception system operated by a monthly contract system (Ishii: first page, problem to be solved).
Regarding claim 15, Xu, Yao, and Ishii disclose the non-transitory, computer-readable medium according to claim 14.  Ishii discloses wherein verifying the data use authorization information includes operations comprising: comparing the data use authorization information with the target data use authorization information; and determining that the data use authorization information and the target data use authorization information are consistent (Ishii, abstract, “PROBLEM TO BE SOLVED: To maintain upper compatibility with a limited reception system operated by a monthly contract system by forming a monthly contrast of the same program and a prepaid contract service with an almost same system.  SOLUTION: A data distribution and reception system includes: a data use acceptance/rejection setting means 22 and a data use requesting means 25 provided in receiving side equipment 20 to request a use acceptance/rejection determination of received data; a data use acceptance/rejection determining means 31 provided in data use control equipment 30 to perform data use acceptance/rejection determination on the basis of the request; a data use permission information generating means 32 for returning the determination result to the receiving side equipment 20; a data specification information generating and issuing means 33 for distributing to the receiving side equipment 20 data specification information for specifying which data the data use permission information is for; and a data use permission information confirming means 26 provided in the receiving side equipment 20 to receive the distributed data use permission information and data specification information to compare them, making the data usable only when use permission exists.”).
Regarding claim 16, Xu, Yao, and Ishii disclose the non-transitory, computer-readable medium according to claim 15.  Xu discloses  wherein generating target data use authorization information includes operations comprising: wherein comparing the data use authorization information with the target data use authorization information comprises: comparing the data use authorization information with the target data use authorization information by using the trusted hardware (Xu, page 7, paragraph 0034, “The data owner can be the owner of the data or the owner of the data, for example, it can be an individual or organization that owns the data, and has any right to use the data.  Data users can be individuals or organizations who need to perform value calculation and mining analysis on big data to achieve certain business purposes.  The data can be numbers, text, images, audio, video, etc., for example, the data can be private data of users, or business secret data of enterprises.  The data use authorization request carries summary information corresponding to the data. When the data owner, data executor, and data user make a request, the summary information can be used to determine whether the requested data has been modified.”; abstract, computer --- private data of users and business secret data at least suggests a trusted institution and trusted hardware).  Ishii discloses generating, in response to the use authorization instruction, the target data use authorization information by using the trusted hardware (Ishii, abstract, “a data specification information generating and issuing means 33 for distributing to the receiving side equipment 20 data specification information for specifying which data the data use permission information is for; and a data use permission information confirming means 26 provided in the receiving side equipment 20 to receive the distributed data use permission information and data specification information to compare them, making the data usable only when use permission exists.”).
Regarding claim 20, Xu and Yao disclose the computer-implemented system of claim 19.  Xu discloses including operations comprising: obtaining, prior to obtaining data use authorization information, a use authorization instruction of a data owner for target data, wherein the use authorization instruction indicates that a data requester is allowed to obtain the target data stored in the trusted hardware (Xu, paragraph 0063, “Step S301: The data owner encrypts the data using the encryption key to obtain encrypted data.” --- prior to obtaining data use authorization information, obtaining a user authorization instruction for target data; paragraph 0069, “step S306: The data user sends a data use authorization request to the data owner, and the data use authorization request carries summary information corresponding to the data.”).
Xu and Yao do not explicitly disclose generating target data use authorization information in response to the use authorization instruction.
However, in an analogous art, Ishii discloses generating target data use authorization information in response to the use authorization instruction (Ishii, abstract, “a data specification information generating and issuing means 33 for distributing to the receiving side equipment 20 data specification information for specifying which data the data use permission information is for; and a data use permission information confirming means 26 provided in the receiving side equipment 20 to receive the distributed data use permission information and data specification information to compare them, making the data usable only when use permission exists.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Ishii  with the system/ non-transitory computer readable medium/ method of Xu and Yao to include generating target data use authorization information in response to the use authorization instruction.
One would have been motivated to provide users with the benefits of maintaining upper compatibility with a limited reception system operated by a monthly contract system (Ishii: first page, problem to be solved)
Claims 6, 17, and 18 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Xu (CN110737905), published 1/31/2020, in view of Yao (CN108717861), published 10/30/2018, and further in view of Huang (CN106254560), published 12/21/2016.
Regarding claim 6, Xu and Yao disclose the method according to claim 5.  
Xu and Yao do not explicitly disclose further comprising: obtaining, after storing the user service data, registered account information of the data owner at a target mailbox application; and sending the user service data to a registered account indicated by the registered account information.
However, in an analogous art, Huang discloses further comprising: obtaining, after storing the user service data, registered account information of the data owner at a target mailbox application; and sending the user service data to a registered account indicated by the registered account information (Huang CN106254560, 6th page, line 36, through col. 7, line 2, “105 is used for storing the database and the target application software related data, such as account  information of the user and movie, TV and other resource information, and the like. The database 105 may be independent from the server 1 the manner shown in FIG. 104, or can be integrated with the server 104 are integrated together”; 7th page, line 35, through 8th page, line 11, “In this step, the server 104 receives the login request from the client device 102. The device identification 102 to the carried client device GUID, such as corresponding relationship, and a device identifier of the client device stored in the database 105 of the mobile terminal information, mobile terminal information obtaining device identification corresponding to the client device. Herein, the mobile terminal information is the user using the account information of the mobile terminal itself application software account information or set on it, such as account number and/or password information, may include, for example, user mobile phone number, instant messaging account information such as QQ, biology, mailbox account information (i.e., user service data) or user of the user in the target application  software or other application software registered account  information and so on. the mobile terminal information also can be the mobile terminal received from the server after the session is established with the server through the session parameters of a certain application software. server by the session parameters to confirm the mobile terminal has established a session with itself, and its identity is legal.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Huang with the system/ non-transitory computer readable medium/ method of Xu and Yao to include further comprising: obtaining, after storing the user service data, registered account information of the data owner at a target mailbox application; and sending the user service data to a registered account indicated by the registered account information.
One would have been motivated to provide users with the benefits of reducing information interaction between a device and improving the processing efficiency of a device (Huang, 4th page, last two lines, and 5th page, first three lines).
Regarding claim 17, Xu and Yao disclose the non-transitory, computer-readable medium according to claim 13.
Xu and Yao do not explicitly disclose including operations comprising: obtaining, prior to obtaining data use authorization information, user service data sent by the trusted 
However, in an analogous art, Huang discloses including operations comprising: obtaining, prior to obtaining data use authorization information, user service data sent by the trusted institution in response to a data request received from a data owner; and storing the user service data in the trusted hardware (Huang CN106254560, 6th page, line 36, through col. 7, line 2, “105 is used for storing the database and the target application software related data, such as account  information of the user and movie, TV and other resource information, and the like. The database 105 may be independent from the server 1 the manner shown in FIG. 104, or can be integrated with the server 104 are integrated together”; 7th page, line 35, through 8th page, line 11, “In this step, the server 104 receives the login request from the client device 102. The device identification 102 to the carried client device GUID, such as corresponding relationship, and a device identifier of the client device stored in the database 105 of the mobile terminal information, mobile terminal information obtaining device identification corresponding to the client device. Herein, the mobile terminal information is the user using the account information of the mobile terminal itself application software account information or set on it, such as account number and/or password information, may include, for example, user mobile phone number, instant messaging account information such as QQ, biology, mailbox account information (i.e., user service data) or user of the user in the target application  software or other application software registered account  information and so on. the mobile terminal information also can be the mobile terminal received from the server after the session is established with the server through the session parameters of a certain application software. server by the session parameters to confirm the mobile terminal has established a session with itself, and its identity is legal.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Huang with the system/ non-transitory computer readable medium/ method of Xu and Yao to include including operations comprising: obtaining, prior to obtaining data use authorization information, user service data sent by the trusted institution in response to a data request received from a data owner; and storing the user service data in the trusted hardware.
One would have been motivated to provide users with the benefits of reducing information interaction between a device and improving the processing efficiency of a device (Huang, 4th page, last two lines, and 5th page, first three lines).
Regarding claim 18, Xu, Yao, and Huang disclose the non-transitory, computer-readable medium according to claim 17.  Huang discloses including operations comprising: obtaining, after storing the user service data, registered account information of the data owner at a target mailbox application; and sending the user service data to a registered account indicated by the registered account information  (Huang CN106254560, 6th page, line 36, through col. 7, line 2, “105 is used for storing the database and the target application software related data, such as account  information of the user and movie, TV and other resource information, and the like. The database 105 may be independent from the server 1 the manner shown in FIG. 104, or can be integrated with the server 104 are integrated together”; 7th page, line 35, through 8th page, line 11, “In this step, the server 104 receives the login request from the client device 102. The device identification 102 to the carried client device GUID, such as corresponding relationship, and a device identifier of the client device stored in the database 105 of the mobile terminal information, mobile terminal information obtaining device identification corresponding to the client device. Herein, the mobile terminal information is the user using the account information of the mobile terminal itself application software account information or set on it, such as account number and/or password information, may include, for example, user mobile phone number, instant messaging account information such as QQ, biology, mailbox account information (i.e., user service data) or user of the user in the target application  software or other application software registered account  information and so on. the mobile terminal information also can be the mobile terminal received from the server after the session is established with the server through the session parameters of a certain application software. server by the session parameters to confirm the mobile terminal has established a session with itself, and its identity is legal.”).  The motivation is the same as that of the claim from which this claim depends.
Claim 7 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Xu (CN110737905), published 1/31/2020, in view of Yao (CN108717861), published 10/30/2018, and further in view of Huang (CN106254560), published 12/21/2016, and Turgeman (US20200076816), filed 11/6/2019.
Regarding claim 7, Xu and Yao disclose the method according to claim 5.
Xu and Yao do not explicitly disclose further comprising: detecting, prior to storing the user service data, whether an end-user device of the data owner is provided with trusted hardware to obtain a detection result, wherein storing the user service data in the 
However, in an analogous art, Huang discloses further comprising: detecting, prior to storing the user service data, whether an end-user device of the data owner is provided with trusted hardware to obtain a detection result, wherein storing the user service data in the trusted hardware comprises: storing the user service data in the trusted hardware having a use permission on a target server; and storing the user service data in the trusted hardware, wherein the trusted hardware having the use permission on the target server (Huang CN106254560, 6th page, line 36, through col. 7, line 2, “105 is used for storing the database and the target application software related data, such as account  information of the user and movie, TV and other resource information, and the like. The database 105 may be independent from the server 1 the manner shown in FIG. 104, or can be integrated with the server 104 are integrated together”; 7th page, line 35, through 8th page, line 11, “In this step, the server 104 receives the login request from the client device 102. The device identification 102 to the carried client device GUID, such as corresponding relationship, and a device identifier of the client device stored in the database 105 of the mobile terminal information, mobile terminal information obtaining device identification corresponding to the client device. Herein, the mobile terminal information is the user using the account information of the mobile terminal itself application software account information or set on it, such as account number and/or password information, may include, for example, user mobile phone number, instant messaging account information such as QQ, biology, mailbox account information (i.e., user service data) or user of the user in the target application  software or other application software registered account  information and so on. the mobile terminal information also can be the mobile terminal received from the server after the session is established with the server through the session parameters of a certain application software. server by the session parameters to confirm the mobile terminal has established a session with itself, and its identity is legal.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Huang with the system/ non-transitory computer readable medium/ method of Xu and Yao to include further comprising: detecting, prior to storing the user service data, whether an end-user device of the data owner is provided with trusted hardware to obtain a detection result, wherein storing the user service data in the trusted hardware comprises: storing the user service data in the trusted hardware having a use permission on a target server; and storing the user service data in the trusted hardware, wherein the trusted hardware having the use permission on the target server.
One would have been motivated to provide users with the benefits of reducing information interaction between a device and improving the processing efficiency of a device (Huang, 4th page, last two lines, and 5th page, first three lines).
Xu, Yao, and Huang disclose further comprising: detecting, prior to storing the user service data, whether an end-user device of the data owner is provided with trusted hardware to obtain a detection result, wherein storing the user service data in the trusted hardware comprises: storing the user service data in the trusted hardware having a use permission on a target server; and storing the user service data in the trusted hardware, 
However, in an analogous art, Turgeman discloses further comprising: detecting, prior to storing the user service data, whether an end-user device of the data owner is provided with trusted hardware to obtain a detection result, wherein storing the user service data in the trusted hardware comprises: storing the user service data in the trusted hardware having a use permission on a target server when the detection result indicates that the end-user device of the data owner is not provided with the trusted hardware; and storing the user service data in the trusted hardware, wherein the trusted hardware having the use permission on the target server when the detection result indicates that the end-user device of the data owner is provided with the trusted hardware (Turgeman, paragraph 0082, “Some embodiments of the present invention may perform steps or operations such as, for example, “determining”, “identifying”, “comparing”, “checking”, “querying”, “searching”, “matching”, and/or “analyzing”, by utilizing, for example: a pre-defined threshold value to which one or more parameter values may be compared; a comparison between (i) sensed or measured or calculated value(s), and (ii) pre-defined or dynamically-generated threshold value(s) and/or range values and/or upper limit value and/or lower limit value and/or maximum value and/or minimum value; a comparison or matching between sensed or measured or calculated data, and one or more values as stored in a look-up table or a legend table or a legend list or a database of possible values or ranges; a comparison or matching or searching process which searches for matches and/or identical results and/or similar results among multiple values or limits that are stored in a database or look-up table; utilization of one or more equations, formula, weighted formula, and/or other calculation in order to determine similarity or a match between or among parameters or values; utilization of comparator units, lookup tables, threshold values, conditions, conditioning logic, Boolean operator(s) and/or other suitable components and/or operations.”; paragraph 0089, “In accordance with some embodiments of the present invention, a system may comprise: a proxy server detector to determine whether: (I) an end-user device is more-probably communicating indirectly with a trusted server via a proxy server, or (II) the end-user device is more-probably communicating directly with the trusted server via a proxy-less communication route.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Turgeman with the system/ non-transitory computer readable medium/ method of Xu, Yao, and Huang to include further comprising: detecting, prior to storing the user service data, whether an end-user device of the data owner is provided with trusted hardware to obtain a detection result, wherein storing the user service data in the trusted hardware comprises: storing the user service data in the trusted hardware having a use permission on a target 
One would have been motivated to provide users with the benefits of detecting whether an electronic device or computerized device or computer, is communicating with a computerized service or a trusted server directly and without an intermediary web proxy, or indirectly by utilizing a proxy server or web-proxy (Turgeman: paragraph 0007).
Claim 8 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Xu (CN110737905), published 1/31/2020, in view of Yao (CN108717861), published 10/30/2018, and further in view of Marl (US20110246587), filed 10/7/2010.
Regarding claim 8, Xu and Yao disclose the method according to claim 5.
Xu and Yao do not explicitly disclose comprising: deleting, after storing the user service data, the user service data in the trusted hardware in response to a deletion instruction of the data owner of the user service data.
However, in an analogous art, Marl discloses comprising: deleting, after storing the user service data, the user service data in the trusted hardware in response to a deletion instruction of the data owner of the user service data (Marl, paragraph 0033, “The synchronization unit 307 controls the synchronization of data between the data store 215 and the synchronization service data store 219. That is, the synchronization unit 307 operates to ensure that a user's service data stored in the synchronization service data store 219 is synchronized with the user's service data stored in the data store 215. Thus, if the data store 215 contains new user service data (or a new deletion of the user's service data) that is not stored in the synchronization service data store 219, then the synchronization unit 307 updates the synchronization service data store 219 to include the new data ( or new deletion of data) during a synchronization process. Similarly, if the synchronization service data store 219 contains new user service data ( or a new deletion of the user's service data) added by the user's use of the service provider's telecommunication services that is not stored in the data store 215, then the synchronization unit 307 updates the data store 215 to include the new data ( or new deletion of data) during a synchronization process.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Marl with the system/ non-transitory computer readable medium/ method of Xu and Yao to include comprising: deleting, after storing the user service data, the user service data in the trusted hardware in response to a deletion instruction of the data owner of the user service data.
One would have been motivated to provide users with the benefits of adaptively changing the synchronization parameters for synchronizing service data between an institutional data store associated with a user and a service provider providing telecommunication services for the user (Marl: paragraph 0002)
Claim 9 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Xu (CN110737905), published 1/31/2020, in view of Yao (CN108717861), published 10/30/2018, and further in view of Gaidar (US20180068091), filed 9/6/2016.
Regarding claim 9, Xu and Yao disclose the method according to claim 5.
Xu and Yao do not explicitly disclose wherein a trusted execution environment (TEE) is deployed in the trusted hardware, and the TEE is isolated from an operating system of the trusted hardware; and wherein storing the user service data in the trusted hardware comprises: storing the user service data in the TEE in the trusted hardware.
However, in an analogous art, Gaidar discloses wherein a trusted execution environment (TEE) is deployed in the trusted hardware, and the TEE is isolated from an operating system of the trusted hardware; and wherein storing the user service data in the trusted hardware comprises: storing the user service data in the TEE in the trusted hardware (Gaidar, paragraph 0031, “In the embodiment of FIG. 1, TEE 22 is implemented as an isolated processing core that also contains protected storage, along with control logic that ensures the integrity of software executing in the TEE. The protected storage may include volatile memory such as secure random access memory (RAM) 24 (which may be implemented as static RAM (SRAM), for instance) and nonvolatile or persistent memory such as secure storage. TEE 22 protects the data in the protected storage from being accessed by any software or other components outside of TEE 22, including software operating at the operating system (OS) level. TEE 22 may also prevent software in TEE 22 from affecting components outside of TEE 22. TEE 22 may be implemented as a service processor or a security coprocessor, for instance. In addition, TEE 22 may serve as a trusted platform module (TPM). Accordingly, client platfom1 20 may store sensitive data or "secrets" (e.g., keys and credentials) in the protected storage of TEE 22. For instance, client platform 20 may store a signing key and other device credentials for client platform 20 in the secure storage.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Gaidar with the system/ non-transitory computer readable medium/ method of Xu and Yao to include wherein a trusted execution environment (TEE) is deployed in the trusted hardware, and the TEE is isolated from an operating system of the trusted hardware; and wherein storing the user service data in the trusted hardware comprises: storing the user service data in the TEE in the trusted hardware.
One would have been motivated to provide users with the benefits of facilitating copyright protection of digital content (Gaidar: paragraph 0004).
Claim 12 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Xu (CN110737905), published 1/31/2020, in view of Yao (CN108717861), published 10/30/2018, and further in view of Wynnyk (US20030105855), fi1led  11/26/2001.
Regarding claim 12, Xu and Yao disclose the method according to claim 1.
Xu and Yao disclose data owner and blockchain, but do not explicitly disclose comprising: obtaining, after the storing a data sending record for the data, a data sending record held by a data owner of the data from the blockchain network; and performing statistical analysis on the data sending record held by the data owner of the data to obtain a statistical result.
(Wynnyk, paragraph 0017, “analysis of traffic flow statistics gathered from network devices such as routers and switches. These transmission records are then used as the basis for bills to be sent to customers. The system and method disclosed in European Patent Application No. 97306849.7 filed on Sep. 9, 1997 by Flavin (et al.) generates similar transmission records from traffic flow statistics”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Wynnyk with the system/ non-transitory computer readable medium/ method of Xu and Yao to include wherein a trusted execution environment (TEE) is deployed in the trusted hardware, and the TEE is isolated from an operating system of the trusted hardware; and wherein storing the user service data in the trusted hardware comprises: storing the user service data in the TEE in the trusted hardware.
One would have been motivated to provide users with the benefits of usage based billing for computer network connections (Wynnyk: paragraph 0020).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J.M/Examiner, Art Unit 2439    

/JAMES R TURCHEN/Primary Examiner, Art Unit 2439